MEMORANDUM2
Roland Van Fossen appeals pro se the Tax Court’s decision dismissing for failure to state a claim his Petition for Lien or Levy Action brought pursuant to 26 U.S.C. § 6330(d). We have jurisdiction pursuant to 26 U.S.C. § 7482(a), and we affirm:
The Tax Court properly concluded that Van Fossen’s challenge to his underlying federal income tax liability was precluded by his failure to file a petition for redetermination with the Tax Court pursuant to 26 U.S.C. § 6213(a). Because he had received statutory notices of deficiency for the tax liability, Van Fossen could not subsequently raise a challenge to the underlying liability. See 26 U.S.C. § 6330(c)(2)(B).
Van Fossen’s request to file his reply brief is GRANTED.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.